Dissenting Opinion by
Judge Crumlish, Jr. :
With regard to the issue of the Commonwealth’s liability, I agree that the majority is correct in its interpretation of the state of the law as recently reaffirmed in Biello v. Pennsylvania Liquor Control Board, Pa. , A. 2d (1973) (Filed March 16, 1973), although I do not agree with the substance of the law. See my dissenting opinion in Lovrinoff v. Pennsylvania Turnpike Commission, 3 Pa. Commonwealth Ct. 161, 281 A. 2d 176 (1971). See also, the dissenting opinion of Justice Nix in Biello.
The issue of conditional immunity, however, is not so easily dismissed. The argument for the invocation of immunity for public officials is based on society’s interest in the unfettered discharge of public business. Montgomery v. Philadelphia, 392 Pa. 178, 183, 140 A. 2d 100, 103 (1958). Hopefully, the availability of such immu *576nity will enable a public official to strive for the best possible effectuation of Ms duties without fear of repression. The countervailing argument is that such a procedure enhances the possibility of significant public and private harm without co-equal responsibility. Montgomery, supra at 184, 140 A. 2d 103-104. In balance, the need for effective public service generally outweighs the possibility of harm.
These policy considerations apply to both absolute and conditional immunity with the distinction being that only a high public official may claim absolute immunity and tMs is so even if he is motivated by malice. See Montgomery, supra at 182-183, 140 A. 2d at 103. Allowance of immunity is also sanctioned only if the actions were taken in the course of one’s official duties and within the scope of his authority.
In the instant situation, however, there seems to have been no inquiry into the duties or scope of employment of the named defendants. Nor was the actual propriety or possible misfeasance of their actions brought out. Our Supreme Court in Montgomery, supra, has stated that a “qualified privilege could be successful only after a full trial,” 392 Pa. at 183, 140 A. 2d at 103, thus implying that the actual scope of authority and actual duties should be brought out.
Furthermore, Yealy v. Fink, 43 Pa. 212 (1862), which is relied upon by the majority, provides that a public official “cannot recklessly, wantonly or maliciously invade private rights, and protect himself under the authority of the law.” 43 Pa. at 216-217. Prosser on Torts (4th Ed. 1971) at p. 185 states that “ ‘wilful,’ ‘wanton’ or ‘reckless’ conduct tends to take on the aspect of highly unreasonable conduct, or an extreme departure from ordinary care, in a situation where a high degree of danger is apparent.” Prosser further states that an action which could be considered wanton, etc., “is never admitted, and can be proved only by the *577conduct and the circumstances.” Id. at 185. The high degree of danger in removing a bridge is certainly “apparent,” yet there was no inquiry into just how negligent these defendants were in the process of that removal and subsequent warning of it, if there was any warning at all.
Such inquiry into the possible negligence of two city policemen who were in charge of the city jail facilities was directed by our Superior Court in Ammlung v. City of Chester, 224 Pa. Superior Ct. 47, 302 A. 2d 401 (1973). A suit had been instituted against the two lower city officials on the basis of their alleged negligence in connection with the death of a detainee in jail. The court there held that preliminary objections based on immunity should not have been sustained as a matter of course. On the issue of conditional immunity, the court felt that the alleged acts of the defendants and evidence thereof should be weighed against the public interest in the unfettered discharge of public duties before this issue should be decided.
I would remand this case with leave to amend the pleading in order that such inquiry be made.
Judge Kramer joins in this Dissenting Opinion.